         Case 1:18-cv-06945-MKV Document 181 Filed 01/06/21 Page 1 of 23

 
 
                                                                       USDC SDNY
 UNITED STATES DISTRICT COURT                                          DOCUMENT
 SOUTHERN DISTRICT OF NEW YORK                                         ELECTRONICALLY FILED
                                                                       DOC #:
FRANK CIARAMELLA, LILLIAN VELAZQUEZ,                                   DATE FILED: 1/6/2021
ANNEMARIE WALKER, ANTONIO MARTIN,
CHRISTOPHER RUSSO, MATTHEW ADINOLFI,
JODY VIRTUOSO, YVONNE HAWKINS,                              No. 18 Civ. 6945
BLANCA CORREAS, and BRENDA PERRY, on
behalf of themselves and all others similarly situated,     JOINT ELECTRONIC
                                                            DISCOVERY SUBMISSION
                                        Plaintiffs,         AND ORDER

                       - against -

HOWARD ZUCKER, as Commissioner of the
Department of Health,

                                       Defendant.


         Plaintiffs Frank Ciaramella, Lillian Velazquez, AnneMarie Walker, Antonio Martin,

 Christopher Russo, Matthew Adinolfi, Jody Virtuoso, Yvonne Hawkins, Blanca Correas, and

 Brenda Perry, on behalf of themselves and all others similarly situated (together, “Plaintiffs”)

 and Howard Zucker, in his official capacity as Commissioner of the Department of Health

 (“Defendant”) (together, the “Parties”) believe that relevant information may exist or be stored in

 electronic format and that this content is potentially responsive to current or anticipated

 discovery requests. This Joint Submission and Order (the “ESI Protocol”) shall be the governing

 document(s) by which the Parties and the Court manage the electronic discovery process in this

 action. The Parties and the Court recognize that this ESI Protocol is based on facts and

 circumstances as they are currently known to each party, that the electronic discovery process is

 iterative, and that additions and modifications to this Submission may become necessary as more

 information becomes known to the Parties.




 
 
        Case 1:18-cv-06945-MKV Document 181 Filed 01/06/21 Page 2 of 23



I.     COMPETENCE

       The undersigned counsel certify that they are sufficiently knowledgeable in matters

relating to their clients’ technological systems to discuss competently issues relating to electronic

discovery, or have involved someone competent to address these issues on their behalf.

II.    MEET AND CONFER

       Pursuant to Fed. R. Civ. P. 26(f), counsel are required to meet and confer regarding

certain matters relating to electronic discovery before the Initial Pretrial Conference (the Rule 16

Conference). Counsel hereby certify that they have met and conferred to discuss these issues.

III.   PRESERVATION

       The Parties have discussed the obligation to preserve potentially relevant electronically

stored information (“ESI”) and agree to the following scope and methods for preservation,

including but not limited to: retention of electronic data and implementation of a data

preservation plan; identification of potentially relevant data; disclosure of the programs and

manner in which the data is maintained; identification of computer system(s) utilized; and

identification of the individual(s) responsible for data preservation, etc.

       Plaintiffs’ counsel has advised Plaintiffs as to their obligations to preserve potentially-

relevant data and directed them specifically to maintain such data in electronic sources, including

but not limited to personal email, text messages, devices (including information stored on

cellular telephone(s) and tablets), social media including but not limited to Facebook, LinkedIn,

Google+, WhatsApp, Instagram, Twitter, and associated instant messaging and direct messaging

applications, and have taken steps to prevent the loss of potentially-relevant information.

       Following a reasonably diligent investigation, Defendant has sent preservation notices to

all identified individuals with potentially relevant data at the New York State Department of


                                                 -2-

        Case 1:18-cv-06945-MKV Document 181 Filed 01/06/21 Page 3 of 23



Health (“DOH”) directing retention of all potentially-relevant data maintained in electronic

sources including those specifically identified above, and DOH has taken steps to prevent loss of

potentially relevant data.

IV.    LITIGATION HOLD COMMUNICATIONS

       The dates, contents, and/or recipients of “litigation hold” communications are subject to

the attorney-client communication privilege. Following a reasonably diligent investigation,

Defendant has sent preservation notices to all identified individuals with potentially relevant data

at DOH directing retention of electronic data, and has taken steps necessary to prevent loss of

potentially relevant data. Plaintiffs’ counsel has advised Plaintiffs to retain materials relevant to

this litigation and take any necessary steps to prevent loss of potentially relevant data.

       A.      Plaintiffs’ Position

       Plaintiffs’ counsel has instructed Plaintiffs in writing to maintain all relevant records, and

has reached out to Plaintiffs’ medical providers for additional relevant records. Plaintiffs’

counsel has provided Plaintiffs with litigation hold memoranda.

       B.      Defendant’s Position

       Following a reasonably diligent investigation, Defendant has sent preservation notices to

all identified individuals with potentially relevant data at DOH directing retention of electronic

data, and has taken additional steps to prevent loss of potentially relevant data.

V.     SEARCH AND REVIEW

       The parties have met and conferred in good faith with respect to the relevant custodians,

search terms, and date restrictions. The Parties have met and conferred in good faith to determine

the appropriate search terms, date ranges, custodians, locations of data, fields or file types to be

searched, whether back-up, archival, or legacy ESI will be included in the search, and ESI in the


                                                 -3-

        Case 1:18-cv-06945-MKV Document 181 Filed 01/06/21 Page 4 of 23



possession, custody or control of Parties and non-Parties. During the course of these

negotiations, the Parties have exchanged hit reports. Based upon their negotiations, the Parties

agree as follows:

       A.      Timeframe for ESI Discovery

       The Parties shall produce ESI for the time period from August 2, 2015 until March 1,

2020. As outlined in Section V(C), below, Defendant shall engage in reasonable good-faith

efforts to identify and produce relevant ESI for the years 1995, 2010, and 2011.

       The Parties continue to meet and confer regarding the appropriate custodians and specific

time period for relevant ESI generated between 2010 and 2011. The Parties agree that

Defendant’s search for ESI from 1995 will be limited to ESI available on Defendant’s current

systems, as identified by Dr. Khalil Alshaer, Dr. Michele Griguts, Dr. George Gostling, and

Gregory Allen.

       As noted on Page 1 of this submission, the Parties and the Court recognize that this ESI

Protocol is based on facts and circumstances as they are currently known to each party, that the

electronic discovery process is iterative, and that additions and modifications to this Submission

may become necessary as more information becomes known to the Parties. Accordingly,

Plaintiffs reserve the right to request additional discovery upon good cause shown. Defendant in

turn reserves the right to oppose Plaintiffs’ requests for ESI discovery beyond the protocol

negotiated by the Parties and set forth herein,, and both parties reserve the right to seek extension

of the fact discovery deadline if necessary.

       B.      Custodians for ESI Discovery

       Discovery of Plaintiffs’ ESI will be limited to the following custodians:

               1.      FRANK CIARAMELLA
               2.      LILLIAN VELAZQUEZ

                                                -4-

          Case 1:18-cv-06945-MKV Document 181 Filed 01/06/21 Page 5 of 23



                 3.      ANNEMARIE WALKER
                 4.      ANTONIO MARTIN
                 5.      CHRISTOPHER RUSSO
                 6.      MATTHEW ADINOLFI
                 7.      JODY VIRTUOSO
                 8.      YVONNE HAWKINS
                 9.      BLANCA CORREAS
                 10.     BRENDA PERRY

          Discovery of Defendant’s ESI will be limited to the following custodians:

                 1.      KHALIL ALSHAER
                 2.      MICHELE GRIGUTS
                 3.      GEORGE GOSTLING
                 4.      GREGORY ALLEN


          The Parties meet their ESI discovery obligations by applying the procedures outlined in

section V(C), below for the custodians listed above, unless the parties jointly agree to modify the

list of custodians upon good cause shown.

    Sources of ESI

          Discovery of Plaintiffs’ ESI in this case will be limited to the ESI in Plaintiffs’

possession, custody, or control, including, if applicable: medical records, notices from health

plans, and non-privileged correspondence with providers; personal email; personal computer(s),

tablet(s), and other devices; text messages; cloud files including but not limited to those available

on hosted platforms such as Google Documents; social media, including but not limited to

postings and non-privileged messaging on Facebook, Instagram, LinkedIn, SnapChat, Twitter,

Skype, WhatsApp, Google+; and cloud-based instant messaging applications such as Google

Hangouts, Facebook Messenger, WhatsApp, and Twitter Direct Messaging.

          Discovery of Defendant’s ESI in this case will be limited to the ESI in Defendant’s

possession, custody, or control, and will occur from the following sources of ESI: email servers,

work desktops, and shared and personal work folders identified by the ESI Custodian in


                                                   -5-

        Case 1:18-cv-06945-MKV Document 181 Filed 01/06/21 Page 6 of 23



consultation with DOH in-house counsel, including any databases identified by the Department

of Health in its March 16, 2020 Responses and Objections to Plaintiffs’ First Set of

Interrogatories.

       C.       Linear Review Using Search Terms

       Plaintiffs meet their obligations to respond to Defendant’s production requests for ESI by

requiring the individuals identified in Section V.B. to perform a self-search of their records,

supervised by Plaintiffs’ counsel. In addition, Plaintiffs’ counsel will review available medical

records for the individuals identified in Section V.B. Plaintiffs’ supervised self-collection of

their medical records does not limit Defendant’s right to subpoena Plaintiffs’ medical records

related to the services in issue in this proceeding or depose any medical providers in the course

of discovery.

       Defendant meets its obligations to respond to Plaintiffs’ production requests for email

ESI, including any attachments which shall be subjected to optical character recognition

(“OCR”) if not already containing extracted text, by applying the terms set forth in Exhibit A

attached hereto to each Custodian’s Outlook folder for the Relevant Time Period, unless the

parties jointly agree to modify the search terms upon good cause shown.

       Defendant shall meet its obligations to respond to Plaintiffs’ production requests for non-

email ESI through the following process: (1) counsel for DOH shall interview each Custodian to

identify the likely sources and locations of non-Outlook ESI maintained by that Custodian

regarding the provision of dental implants, replacement dentures, molar root canals, and crowns

by the New York State Medicaid program during the Relevant Time Period (the “Custodial

Interview”); (2) following the Custodial Interview, counsel shall collect the documents or

categories of documents identified by each Custodian during the Custodial Interview and in a



                                                -6-

        Case 1:18-cv-06945-MKV Document 181 Filed 01/06/21 Page 7 of 23



manner that preserves the metadata for such documents; (3) counsel shall conduct a reasonable

search and review of the collected documents and produce all non-privileged documents

responsive to Plaintiffs’ Requests for Production of Documents. During the Custodial

Interview, Defendant shall ask each Custodian as to: (1) the existence and likely location(s) of

potentially relevant ESI from 1995, 2010, and 2011; and (2) the identities of likely Outlook

custodians for the time period of 2010 to 2011.

VI.     SCOPE OF PRODUCTION

       Subject to any specific objection, the Parties agree to produce all non-privileged,

responsive documents and their families, consistent with Fed. R. Civ. P. 26(b), that have been

located after a reasonably diligent search. In the course of review, the absence of a “hit” on one

of the search terms set forth in Exhibit A shall not be grounds for withholding a relevant, non-

privileged document.

VII.   FORM OF PRODUCTION

       The Parties have reached the following agreements regarding the form(s) of production:

       A.      ESI Production Format

       The parties will produce ESI in LexisNexis® Concordance® format in accordance with

the following instructions:

       1.      Concordance Production Components. A Concordance production consists of

the following component files, which must be produced in accordance with the specifications

set forth below.

        A.         Native Files. Native format versions of produced, non-redacted
                   documents, which are not coherently or legibly renderable in page
                   images, named by their first Bates number.

        B.         Single-Page Image Files. Individual petrified page images of the
                   produced documents in tagged image format (“TIF”), or, in the case of
                   documents with color information, JPEG format (“JPG”), with page-level
                                                 -7-

        Case 1:18-cv-06945-MKV Document 181 Filed 01/06/21 Page 8 of 23



                Bates number endorsements.

        C.      Extracted or OCR Text Files. Document-level extracted text for each
                produced document or document-level OCR text where extracted text is not
                available.

        D.      Metadata Load File. A delimited text file that lists in columnar format
                the required metadata for each produced document.

        E.      Opticon Load File. A delimited text file that lists the single-page TIF or JPG
                files for each produced document and defines (i) the relative location of the
                TIF files on the production media and (ii) each document break.

       2.      Production Folder Structure. The production shall be organized
according to the following standard folder structure:

               x   data\ (contains production load files)

               x   images\ (contains single-page TIF or JPG files, with subfolder organization)

                          \0001, \0002, \0003…

               x   natives\ (contains native files, with subfolder organization)

                          \0001, \0002, \0003…

               x   text\ (contains text files, with subfolder organization)

                          \0001, \0002, \0003…

       3.      De-Duplication and Email Threading. The Parties shall de-duplicate documents

within custodians (vertical de- duplication) prior to production. Vertical de-duplication means

that exact duplicates of documents held by a particular custodian, as identified by the MD5hash

or SHA value of the parent document, will not be produced. The Parties will also de-duplicate

across custodians (global/horizontal de-duplication) prior to production. Horizontal de-

duplication means that exact duplicates of documents held by multiple custodians, as identified

by the MD5hash or SHA value of the parent, will not be produced. In instances where several

email documents exist in a common thread, only the most inclusive version of those

conversations need be produced (these are referred to as “Inclusive” documents). The


                                                -8-

        Case 1:18-cv-06945-MKV Document 181 Filed 01/06/21 Page 9 of 23



identification of Inclusive documents for production shall be done in a manner which ensures

that all unique responsive content is produced at least once. Inclusive documents which are

identified by the system as “Duplicate Spares” need not be produced.

       4.      Paper or Scanned Documents. Documents that exist only in paper format must

be scanned to single-page TIF, or, in the case of color content, JPG files, and OCR’d. The

resulting electronic files should be pursued in Concordance format.

       5.      Structured Data. Structured data includes but is not limited to relational

databases, transactional data, and xml pages. Spreadsheets are not considered structured data.

        A.      Relational Databases

                       1.       Database tables should be provided in comma-separated or
                                other machine-readable, non-proprietary format, with each
                                table in a separate data file. Each data file must have an
                                accompanying data dictionary that explains the meaning of
                                each column name and explains the values of any codes used.

                       2.       Dates and numbers must be clearly and consistently formatted
                                and, where relevant, units of measure should be explained in the
                                data dictionary.

                       3.       Records must contain clear, unique identifiers, and the data
                                dictionary must include explanations of how the files and
                                records relate to one another.

       6.      Media and Encryption. In light of the COVID-19 pandemic, all document sets

must be produced via secure file transfer protocols (e.g., FTP). To the extent a Party believes it is

unable to deliver a document production via electronic transmission, the Parties shall confer to

determine an alternative means of production. All productions must be encrypted with a strong

password, which must be delivered independently from the production media.

       7.      Production File Requirements.

        A.     Native Files

               x     Documents that are not legibly or coherently renderable in an image

                                                 -9-

    Case 1:18-cv-06945-MKV Document 181 Filed 01/06/21 Page 10 of 23



              format must be produced in their original native format; however,
              original native format documents will not be produced for documents
              containing privileged or personally identifying information regardless of
              their renderability. Instead, documents containing privileged or
              personally identifying information will be produced in a non-native,
              redacted image or ‘near-native’ format (with the appropriate information
              removed).

         x    The filename of each native file must match the document’s beginning
              Bates number (BEGDOC) in the metadata load file and retain the original
              file extension.

         x    For documents produced only in native format, and not additionally as
              single-page image files, the Parties assign a single document-level Bates
              number and optionally provide an image file placeholder that states
              “Document produced only in native format.”

         x    The relative paths to all native files on the production media must be
              listed in the NATIVEFILE field of the metadata load file.

         x    Native files that are password-protected must wherever possible be
              decrypted prior to conversion and produced in decrypted form.

    B.   Single-Page Image Files (Petrified Page Images)

         x   Where possible, all produced documents must be converted into single-
             page tagged image format (“TIF”) or, in the case of documents with color
             content, JPEG (“JPG”) files.

         x   Image documents that exist only in non-TIF or JPG formats must be
             converted into TIF, or in the case of documents with color content, JPG
             files.

         x   For documents produced only in native format, a Party may provide a single,
             TIF placeholder that states “Document produced only in native format.”

         x   Each single-page TIF or JPG file must be endorsed with a unique Bates
             number.

         x   The filename for each single-page TIF or JPG file must match the unique
             page-level Bates number (or document-level Bates number for documents
             produced only in native format).

         x   Required image file format for TIF files:

             o CCITT Group 4 compression

             o 2-Bit black and white
                                        - 10 -

    Case 1:18-cv-06945-MKV Document 181 Filed 01/06/21 Page 11 of 23



             o 300 dpi

             o Either .tif or .tiff file extension.

         x   TIF or JPG files must be divided into subfolders containing no more than
             5000 files. Documents should not span multiple subfolders, a document
             with more than 5000 pages should be kept in a single folder.

    C.   Extracted or OCR Text Files

         x   The Parties shall produce individual document-level text files containing
             the full extracted text for each produced document.

         x   When extracted text is not available (for instance, for image-only documents)
             the Parties must provide individual document-level text files containing the
             document’s full OCR text.

         x   The filename for each text file must match the document’s beginning
             Bates number (BEGDOC) listed in the metadata load file.

         x   Text files must be divided into subfolders containing no more than 5000 files.

    D.    Metadata Load File

         x   Required file format:

             o UTF-8

             o .dat file extension

             o Field delimiter: I(ASCII decimal character 20)

             o Text Qualifier: þ (ASCII decimal character 254). Multiple value field
               delimiter: ; (ASCII decimal character 59)

         x   The first line of the metadata load file must list all included fields.
             All required fields are listed in Section 9(B).

         x   Fields with no values must be represented by empty columns
             maintaining delimiters and qualifiers.

         x   Note: All documents must have page-level Bates numbering (except
             documents produced only in native format, which must be assigned a
             document-level Bates number). The metadata load file must list the
             beginning and ending Bates numbers (BEGDOC and ENDDOC) for each
             document.

         x   Accepted date formats:

                                          - 11 -

    Case 1:18-cv-06945-MKV Document 181 Filed 01/06/21 Page 12 of 23



             o mm/dd/yyyy

             o yyyy/mm/dd

             o yyyymmdd

         x   Accepted time formats:

             o hh:mm:ss (if not in 24-hour format, indicate am/pm)

             o hh:mm:ss:mmm

    E.   Opticon Load File

         x   Required file format:

             o Field delimiter: (ASCII decimal character 44)

             o No Text Qualifier

             o .opt file extension

         x   The comma-delimited Opticon load file must contain the following
             seven fields (as indicated below, values for certain fields may be left
             blank):

             o ALIAS or IMAGEKEY – the unique Bates number assigned to each
               page of the production.

             o VOLUME – this value is optional and may be left blank.

             o RELATIVE PATH – the file path to each single-page image file on the
               production media.

             o DOCUMENT BREAK – defines the first page of a document. The
               only possible values for this field are “Y” or blank.

             o FOLDER BREAK – defines the first page of a folder. The only
               possible values for this field are “Y” or blank.

             o BOX BREAK – defines the first page of a box. The only possible
               values for this field are “Y” or blank.

             o PAGE COUNT – this value is optional and may be left blank.

         x   Example:

             ABC00001,,IMAGES\0001\ABC00001.tif,Y,,,
             2

                                         - 12 -

       Case 1:18-cv-06945-MKV Document 181 Filed 01/06/21 Page 13 of 23



                   ABC00002,,IMAGES\0001\ABC00002.tif,,,,
                   ABC00003,,IMAGES\0002\ABC00003.tif,Y,,,
                   1
                   ABC00004,,IMAGES\0002\ABC00004.tif,Y,,,
                   1

       F.      Metadata and Associated Delimited Database Load Files

       The Producing Party shall provide delimited database load files, with “.dat” or “.txt” file

extensions. For the Concordance .dat, the Producing Party shall use Concordance standard

delimiters (ASCII 020 corresponding to a comma, ASCII 254 corresponding to a double quote,

ASCII 174 corresponding to a new line, and a semicolon used to separate values). All .dat or .txt

files must be encoded in ASCII or ANSI:UTF codings.

       The metadata fields listed below shall be included in the delimited database load files,

except, to the extent that metadata relating to any ESI contains information subject to a claim of

privilege or any other applicable protection, that metadata may be redacted or withheld, as

appropriate.

    FIELD NAME                        FIELD DESCRIPTION                       FIELD VALUE
                                                                               EXAMPLE1
      BEGDOC          Bates number assigned to the first page of                ABC0001
                                  the document.
      ENDDOC          Bates number assigned to the last page of                 ABC0002
                                  the document.
    BEGATTACH         Bates number assigned to the first page of                ABC0001
                      the parent document in a document family
                       (i.e., should be the same as BEGDOC of
                       the parent document, or PARENTDOC).
    ENDATTACH         Bates number assigned to the last page of the             ABC0008
                       last child document in a family (i.e., should
                        be the same as ENDDOC of the last child
                                         document).
    COMMENTS             Additional document comments,
                         such as passwords for encrypted
                                        files.

1
       Examples represent possible values and not required format.
                                               - 13 -

      Case 1:18-cv-06945-MKV Document 181 Filed 01/06/21 Page 14 of 23



    FIELD NAME                    FIELD DESCRIPTION                       FIELD VALUE
                                                                           EXAMPLE1
    NATIVEFILE   Relative file path of the native file on          .\Native_File\Folder\...\BE
                        the production media.                              GDOC.ext
     TEXTFILE    Relative file path of the plain text file on      .\Text_Folder\Folder\...\BE
                          the production media.                            GDOC.txt



    CUSTODIAN            Owner of the document or file.                Firstname
                                                                       Lastname,
                                                                       Lastname,
                                                                    Firstname, User
                                                                    Name; Company
                                                                   Name, Department
                                                                        Name...
       ALL          Names of all custodians for whom the
    CUSTODIANS    document was processed whether or not the
                     file was removed upon deduplication
      FROM                     Sender of the email.                  Firstname Lastname <
                                                                           FLastname
                                                                           @domain >
       TO        All to: members or recipients, delimited by ";"     Firstname Lastname <
                         when field has multiple values.                   FLastname
                                                                    @domain >; Firstname
                                                                    Lastname < FLastname
                                                                        @domain >; …
       CC         All cc: members, delimited by ";" when field       Firstname Lastname <
                             has multiple values.                          FLastname
                                                                    @domain >; Firstname
                                                                    Lastname < FLastname
                                                                        @domain >; …
       BCC       All bcc: members, delimited by ";" when field       Firstname Lastname <
                             has multiple values                           FLastname
                                                                    @domain >; Firstname
                                                                    Lastname < FLastname
                                                                        @domain >; …
     SUBJECT                Subject line of the email.

    DATERCVD            Date that an email was received.           mm/dd/yyyy, yyyy/mm/dd,
                                                                        or yyyymmdd




                                           - 14 -

        Case 1:18-cv-06945-MKV Document 181 Filed 01/06/21 Page 15 of 23



     FIELD NAME                      FIELD DESCRIPTION                    FIELD VALUE
                                                                           EXAMPLE1
      TIMERCVD              Time that an email was received.          hh:mm:ss AM/PM or
                                                                          hh:mm:ss

      DATESENT                Date that an email was sent.          mm/dd/yyyy, yyyy/mm/dd,
                                                                         or yyyymmdd

      TIMESENT                Time that an email was sent.            hh:mm:ss AM/PM or
                                                                          hh:mm:ss

    CALBEGDATE                Date that a meeting begins.           mm/dd/yyyy, yyyy/mm/dd,
                                                                     or yyyymmdd; hh:mm:ss
                                                                       AM/PM or hh:mm:ss
    CALENDDATE                 Date that a meeting ends.            mm/dd/yyyy, yyyy/mm/dd,
                                                                     or yyyymmdd; hh:mm:ss
                                                                       AM/PM or hh:mm:ss
    ATTACHMENTS List of filenames of all attachments, delimited   AttachmentFileName.;
                    by ";" when field has multiple values.      AttachmentFileName.docx
                                                                            ;
                                                                AttachmentFileName.pdf;…
     NUMATTACH                  Number of attachments.

    RECORDTYPE                  General type of record.             IMAGE; LOOSE E-MAIL;
                                                                    E-MAIL; E-DOC; IMAGE
                                                                     ATTACHMENT; LOOSE
                                                                    E-MAIL ATTACHMENT;
                                                                          E- MAIL
                                                                     ATTACHMENT; E-DOC
                                                                        ATTACHMENT
     FOLDERLOC            Original folder path of the produced         Drive:\Folder\...\...\
                                       document.
      FILENAME        Original filename of the produced document.         Filename.ext

       DOCEXT                   Original file extension.                  html, xls, pdf

         TITLE                Document title (if entered).

       AUTHOR                Name of the document author.

    DATECREATED        Date and time that a document was created.   mm/dd/yyyy, yyyy/mm/dd,
                                                                         or yyyymmdd


                                             - 15 -

       Case 1:18-cv-06945-MKV Document 181 Filed 01/06/21 Page 16 of 23



     FIELD NAME                        FIELD DESCRIPTION                         FIELD VALUE
                                                                                  EXAMPLE1
    TIMECREATED              Time that a document was created.               hh:mm:ss AM/PM or
                                                                                 hh:mm:ss

     DATEMOD              Date that a document was last modified.         mm/dd/yyyy, yyyy/mm/dd,
                                                                               or yyyymmdd

     TIMEMOD              Time that a document was last modified.            hh:mm:ss AM/PM or
                                                                                 hh:mm:ss

      FILESIZE                   Original file size in bytes.

     MD5HASH            MD5 hash value computed from native file
                                (a/k/a file fingerprint).
     SHA1HASH                         SHA1 hash value

    CONVERSATIO          Email Conversation Index or other similar
      NINDEX                 email thread identification value




       G.      Hard-Copy Production Format

       Documents that exist only in hard-copy format (“Hard-Copy Materials”) and are

therefore unavailable in native ESI format (e.g., handwritten notes, including alterations to

documents that are otherwise kept and producible as ESI in their unaltered form, or materials that

were generated as ESI but where ESI files are inaccessible because they are not in the possession

or control of the Parties), shall be scanned and produced in accordance with the specifications

delineated in Section VII.A.4, above, except that only the metadata fields listed below, or

substantially similar metadata fields, shall be included in the delimited database load files.

                            FIELD NAME                                     FIELD DESCRIPTION

                       BEGBATES                                 Beginning production number for a
                                                                        given document




                                                - 16 -

         Case 1:18-cv-06945-MKV Document 181 Filed 01/06/21 Page 17 of 23




                        ENDBATES                          Ending production number for a given
                                                                       document

                   BEGBATESATTACH                         If available (typically only available if
                                                              documents have been unitized)

                   ENDBATESATTACH                         If available (typically only available if
                                                              documents have been unitized)

                       CUSTODIAN                            Person, shared file or other source from
                                                                  whom files were collected

                        TEXTPATH                          Relative path to document level OCR or
                                                                     extracted text file

         H.      Media Used for Production

         In light of the COVID-19 pandemic, documents shall be exchanged through secure file

transfer protocols (e.g., FTP) or similar secure electronic transmission, unless and until the

parties agree to an alternative method based on changed circumstances. To the extent a Party

believes it is unable to deliver a document production via electronic transmission, the Parties

shall confer to determine an alternative means of production.

         All productions must be encrypted with a strong password (a password containing letters,

numbers, and special characters), which must be delivered independently from the production

media.

VIII. PRIVILEGED MATERIAL

         A.      Identification

         Each document withheld on account of an asserted privilege or claim of work product

protection shall be identified in a privilege log pursuant to Local Civil Rule 26.2 of the Local

Rules of the United States District Courts for the Southern and Eastern Districts of New York.

For all documents withheld on the basis of privilege, the Producing Party shall produce a list of

the following:

                                               - 17 -

       Case 1:18-cv-06945-MKV Document 181 Filed 01/06/21 Page 18 of 23



       i.                 A description of the categories of documents and of how the privilege
               applies to the logged entries with enough detail to allow opposing counsel to
               evaluate the applicability of the asserted privilege;

       ii.                The types of documents in each category;

       iii.               The number of documents in each category;

       iv.                The name listed in the “author/from” metadata field;

       v.                 All recipient(s) listed in the recipient/to, cc and bcc metadata fields;

       vi.                The date range associated with the documents in each category; and

       vii.               The privilege(s) asserted.

       The Producing Party need not include privileged information that is redacted from a

document on a privilege log. However, the privilege(s) asserted shall appear on the face of the

redacted document. To the extent that it is not apparent how the privilege(s) applies to redacted

information, the privilege(s) asserted and a description of how that privilege(s) applies to

redacted information shall appear on the face of the redacted document.

       The Parties agree that these formats comply with the Parties’ obligations under Federal

Rule of Civil Procedure and the Local Rules of the United States District Courts for the Southern

and Eastern Districts of New York. Nothing herein shall be construed as an agreement as to the

availability of the deliberative process privilege, or any other privilege doctrine, under the

circumstances of this litigation. A Receiving Party’s determination not to challenge the format of

a Producing Party’s privilege log shall not be deemed an admission that the log’s format

complies with the requirements of Part VIII.A of this ESI Protocol, the Federal Rules of Civil

Procedure, or the Local Rules of the United States District Courts for the Southern and Eastern

Districts of New York; and it shall not be deemed a waiver of the right to challenge future

privilege logs produced in the same format.


                                                - 18 -

       Case 1:18-cv-06945-MKV Document 181 Filed 01/06/21 Page 19 of 23



       B.      Inadvertent Production/Claw-Back Agreement

       The terms of the Stipulated Order Regarding the Disclosure of Privileged Information

(the “Rule 502(d) Order”) and Protective Order, which contain the Parties’ agreements regarding

the treatment of inadvertently produced Confidential Discovery Material and/or privileged

materials, govern any issues regarding inadvertent production and potential claw-backs of

materials.

IX.    COST OF PRODUCTION

       The Parties have agreed that all costs of search, review and production shall be borne by

the party making that production, without prejudice to any application for costs permitted under

applicable law.

X.     OTHER ISSUES

       The Parties reiterate that the forthcoming stipulated discovery confidentiality order, as

supplemented or modified, shall govern their rights and obligations with respect to the

production of Confidential Discovery Material.

        The preceding constitutes the agreement(s) reached, and disputes existing, (if any)
between the Parties to certain matters concerning electronic discovery as of this date. To
the extent additional agreements are reached, modifications are necessary, or disputes are
identified, they will be outlined in subsequent submissions or agreements and promptly
presented to the Court.




                                              - 19 -

         Case 1:18-cv-06945-MKV Document 181 Filed 01/06/21 Page 20 of 23




 SO STIPULATED AND AGREED.

Dated:   November ___, 2020             Dated:   November 24, 2020
         New York, New York                      New York, New York

WILLKIE FARR & GALLAGHER LLP            LETITIA JAMES
                                        Attorney General of the State of New York
Wesley R. Powell, Esq.                  Attorney for Defendant
Timothy G. Fleming, Esq.                 y:
                                        By:
787 Seventh Avenue
New York, New York 10019                 ___
                                           _ ____________
                                                     __ ____
                                                          _____
                                        ______________________________
tel. (212) 728-8000                       ara B.
                                        Cara   B Chomski
                                                 Chommski
fax. (212) 728-8111                     Assistant Attorney General
e-mail: meaton@willkie.com              28 Liberty Street, 17th Floor
e-mail: wpowell@willkie.com             New York, New York 10005
                                        tel: (212) 416-8177
THE LEGAL AID SOCIETY                   fax: (212) 416-6075
Judith Goldiner, Esq.                   email: Cara.Chomski@ag.ny.gov
Belkys Garcia, Esq.
199 Water Street, 3rd Floor
New York, New York 10038
tel. (212) 577-3300
e-mail: jgoldiner@legal-aid.org
e-mail: brgarcia@legal-aid.org

Attorneys for Plaintiffs

By:
______________________________
Wesley R. Powell


 SO ORDERED.

 Dated: New York, New York
          January ___,
                   6 2021

                                      _____________________________________
                                      HON. MARY KAY VYSKOCIL
                                      United States District Judge




                                       - 20 -
Case 1:18-cv-06945-MKV Document 181
                                180 Filed 01/06/21
                                          12/16/20 Page 21 of 23
Case 1:18-cv-06945-MKV Document 181
                                180 Filed 01/06/21
                                          12/16/20 Page 22 of 23
Case 1:18-cv-06945-MKV Document 181
                                180 Filed 01/06/21
                                          12/16/20 Page 23 of 23
